            Case 1:16-cv-04948-ER Document 49 Filed 04/13/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

KAREN BURNETT, BRENDAN FARRELL,
and ROBERT SHULLICH, individually and on
behalf of all other similarly situated.
                            Plaintiffs,                               ORDER
                     – against –                                 16 Civ. 4948 (ER)

EXPRESS SCRIPTS, INC. and ANTHEM, INC.,

                            Defendants.


RAMOS, D.J.

         Plaintiffs brought this action on June 24, 2016. Doc. 1. On August 1, 2016, on Plaintiffs’

motion, the instant suit was consolidated with Doe v. Express Scripts, Inc., No. 16 Civ. 3399

(ER) (S.D.N.Y.), the latter of which was designated as the lead case. Doc. 35. On January 5,

2018, the Court granted Defendants’ motion to dismiss without prejudice in the lead case. In re

Express Scripts/Anthem ERISA Litigation, No. 16 Civ. 3399 (ER) (S.D.N.Y.), Doc. 156.

Plaintiffs timely appealed, and on February 3, 2021, the Second Circuit issued a mandate

affirming the Court’s January 5, 2018 Order in that case. In re Express Scripts/Anthem ERISA

Litigation, No. 16 Civ. 3399 (ER) (S.D.N.Y.), Docs. 163 and 170. Accordingly, the Clerk of

Court is respectfully directed to close this case.



Dated:    April 13, 2021
          New York, New York

                                                             EDGARDO RAMOS, U.S.D.J.
